EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, made as of February 1, 2010, between CKX, Inc., a Delaware
corporation (the “Employer”), and Howard J. Tytel (the “Executive”).

WHEREAS, the Employer and the Executive entered into that certain Employment
Agreement, dated as of February 8, 2005 and as amended and restated on
January 1, 2009, between the Employer and the Executive, which agreement expired
on February 7, 2010; and

WHEREAS, the Board of Directors of the Employer (the “Board”) has determined
that it is in the Employer’s interest to enter into this new Employment
Agreement with the Executive in order to secure, and in the future to be assured
of, the Executive’s abilities, services, and judgment as a member of senior
management of the Employer, upon the terms and provisions and subject to the
conditions stated in this agreement.

NOW, THEREFORE, the Employer and the Executive agree as follows:

1 Employment.  Upon the terms and subject to the conditions of this agreement,
the Employer employs the Executive, and the Executive accepts employment.

2 Term; Dates.  The term of the Executive’s employment shall commence on
February 1, 2010 and continue until third annual anniversary thereof (the
“Employment Agreement Term”), unless earlier terminated or renewed in accordance
with this agreement.

2.1 This agreement refers to the dates defined in this section, as follows:
(i) the date of commencement of employment pursuant to this agreement is the
“Effective Date”; (ii) the period of time during which the Executive is an
employee of the Employer pursuant to and in accordance with the terms and
provisions of this agreement is hereinafter referred to as the “Term”; and
(iii) the last date of employment is the “Expiration Date.”

3 Executive’s Position, Duties, and Authority.  

3.1 The Employer shall employ the Executive, and the Executive shall serve as
Senior Executive Vice President and Director of Legal and Governmental Affairs
of the Employer, and in such other positions with the Employer and its
subsidiaries that are reasonably acceptable to the Executive. The Executive
shall have executive duties, functions, authority, and responsibilities
commensurate with the office or offices he from time to time holds with the
Employer in a corporation that is public, subject, in accordance with applicable
law, to the supervision and direction of the Board.

3.2 The Executive agrees to tailor his conduct with the written employment
policies which the Employer generally applies to all of its employees, and
additionally agrees that the Employer may make necessary and reasonable
amendments to its policies from time to time during the Term, to the extent not
inconsistent with the terms of this agreement. The Executive and the Employer
agree that these policies supplement, but do not amend or otherwise modify, the
express terms of this agreement in the manner authorized by Section 17.5 of this
agreement.

4 Principal Occupation.    The Executive shall devote his working time to the
business and affairs of the Employer and to the fulfillment of his duties under
this agreement in a diligent and competent fashion, consistent with industry
standards.

4.1 The Employer acknowledges and agrees that during the Term:

(a) the Executive may wish to continue, or commence, service as a director and
officer (or in a similar capacity) on the governing body of other business
entities whose business is not competitive with that of the Employer or any of
its subsidiaries; and

(b) the Executive agrees that his service as described in Section 4.1(a) shall
be subject to the approval of the Employer’s Board, so long as the Board’s
discretion is not applied unreasonably.

Where the Board declines to approve the commencement of the Executive’s service
or his continued service, or the Board withdraws its approval for the
continuation of the Executive’s service as described in Section 4.1(a), the
Executive agrees that he will resign from such position, or withdraw himself
from consideration. The Executive and Employer agree that nothing in this
Section 4.1 applies to the Executive’s membership or contribution of his
non-working time or services, in a non-remunerative capacity, to any: charitable
or educational organization, foundation, or association; political organization
or campaign; religious group, foundation, or organization; or non-profit trade,
professional, community, or recreational organization or club, so long as the
purpose or aim of any such organization presents no conflict with the business
of the Employer, as determined by the Board.

4.2 The Employer acknowledges and agrees that during the Term, the Executive may
devote a portion of his business time to personal investments and outside
business commitments, provided, however that: (a) such activities do not
conflict with the business of Employer, (b) such activities do not interfere,
directly or indirectly, with the performance by the Executive of his obligations
under this agreement, and (c) such activities do not result in a breach by the
Employer of any non-competition or any other similar type of agreement to which
the Employer, or its officers or directors, may be a party.

4.3 No provision of this agreement shall be construed to prohibit the
Executive’s: (a) acquisition, ownership, or trading, including without
limitation the Executive’s indirect ownership, of less than five percent (5%) of
the issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world; or (b) passive ownership of stock, partnership interests,
or comparable ownership interests or securities in any for-profit private
business entity that is not directly competitive with the business of the
Employer or any of its subsidiaries. The Employer additionally agrees that
nothing in this agreement shall operate to prohibit the Executive’s acceptance
of a testamentary gift, bequest, or its equivalent, nor the Executive’s
retention of any such gift, bequest, or its equivalent following its delivery,
so long as the Executive retains the interest(s) solely for investment purposes.

5 Location of Employment.5.1   Unless the Executive otherwise consents in
writing, the usual place for the performance of his services shall be the
Employer’s principal office located in the Borough of Manhattan, New York, New
York, or such other location within Manhattan or Nassau County, New York, as
established by the Employer.

6 Base Salary.  During the Term, the Employer shall pay or cause to be paid to
the Executive an initial annualized base salary, payable in equal installments
during each year of the Term equal to $850,000, provided that the Board shall
review the Executive’s base salary at least annually and the Board may increase,
but not decrease, the base salary (such annual base salary, as it may be
increased from time to time, the “Base Salary”).

7 Bonus and Equity Grants.

7.1 During each year of the Term, the Executive shall be eligible to participate
in the executive incentive bonus plan adopted by the Compensation Committee of
the Board (the “Compensation Committee”) for such year, and shall be eligible to
receive an annual cash bonus under such plan (any such cash bonus an “Annual
Cash Bonus”), provided that the Executive’s annual target cash bonus under any
such plan shall not be less than $450,000 (the “Target Bonus”).

7.2 The Executive shall be eligible to receive an annual grant of restricted
stock, stock options or other equity award as determined by the Compensation
Committee (any such equity award an “Equity Grant”). The determination whether
to award an Equity Grant and the form and amount of any such Equity Grant shall
be at the discretion of the Compensation Committee.

8 Expenses.8.1   The Employer shall reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive during the Term in the
performance of the Executive’s services. The Employer shall make reimbursement
within a reasonable time following the Executive’s presentation of expense
statements, vouchers, receipts, or such other supporting information as the
Employer reasonably may require from the Executive. The Executive acknowledges
that the Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that he will comply with the Employer’s reasonable documentation requirements;
provided that each and every reimbursement due hereunder shall be requested and
paid not later than six months after being incurred.

9 Benefits.

9.1 The Executive shall be eligible to accrue the equivalent of six (6) weeks
vacation during each full year of the Term. The Employer will credit the
Executive for his full annual accrual at the commencement of each full year of
the Term, i.e. not on a proportional basis during the course of each year of the
Term. The Executive additionally shall be entitled to remain away from work for
as many or as few days as required by the Executive due to the Executive’s bona
fide illness, subject to the provisions of Section 13 of this agreement. The
Executive may observe any legal holidays, other holidays recognized by the
Employer, and religious holidays that the Executive deems appropriate, in the
sound exercise of his business judgment.

9.2 During the Term, the Executive shall be eligible to participate in any
pension, profit sharing, incentive stock option, stock purchase, stock grant
program or plan, and retirement savings program or plan established by the
Employer or any of its subsidiaries for which the Executive provides services
hereunder (“Participating Subsidiaries”), including, without limitation, any
such program or plan offered by the Employer or Participating Subsidiaries to
its executive or non-executive employees. The Executive additionally shall be
eligible to participate in any group life insurance, hospitalization, medical,
health and accident, dental, disability, or similar plan or program made
available by the Employer or Participating Subsidiaries to its executive or
non-executive employees. The Executive acknowledges that his participation in
any benefit plan described in this Section 9.2 may require, where required from
other senior executives of the Employer or Participating Subsidiaries, the
Executive’s co-payment of a periodic premium as a deduction from the Base Salary
payable to him. The Executive additionally acknowledges that the Executive’s
actual ability to participate in any program, plan, or other benefit opportunity
in which the Executive otherwise is eligible to participate ultimately may be
determined and governed by the terms and conditions of a third-party provider’s
plan or program, and the Executive affirms that any third-party’s decision
denying the Executive’s participation in a particular program or plan, the
provision of coverage or a benefit in respect of a particular circumstance or
expense, or a comparable decision adversely affecting the Executive shall not
constitute a breach of this agreement by the Employer, so long as the Employer
does not offer, designate, or select a program or plan with the actual intention
of excluding the Executive’s eligibility or participation in the opportunity.

9.3 The Executive acknowledges that the Employer may, as it deems appropriate,
seek, obtain, and maintain during all or part of the Term insurance connected
with the life of the Executive, and for the benefit of the Employer. In the
event that the Employer elects to do so, the Executive agrees: to provide any
medical information required by the insurer issuing such coverage; to submit no
more frequently than semi-annually to any medical examination required by the
insurer in connection with the granting or renewal of such coverage; and to
otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer
connected with this Section 9.3 in no event shall constitute a breach of this
agreement by the Executive, and the Employer shall not request nor in another
manner seek any information from the Executive, the insurer, or any other
person(s) connected with the rejection.

9.4 The Employer agrees that in the event of the Executive’s death during the
Term, the Employer shall cause any stock options, restricted stock or other
equity-based instruments that previously were issued to the Executive to vest
fully and shall take all action necessary to cause the assignment or transfer of
such options, securities or other instruments as directed by the Executive’s
will or testamentary plan, or as directed by any duly appointed administrator or
executor of the Executive’s estate.

10 Indemnification.  The Employer shall indemnify the Executive against all
losses, claims, expenses, or other liabilities of any nature arising by reason
of the fact that he: (a) is or was a director, officer, employee, or agent of
the Employer or any of its subsidiaries or affiliates; or (b) while a director,
officer, employee or agent of the Employer or any of its subsidiaries or
affiliates, is or was serving at the request of the Employer as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, trust, employee
benefit plan or other entity, in each case to the fullest extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended. Without limiting the generality of the foregoing, the Executive shall
be entitled in connection with his employment and in connection with his
services as an officer and director of the Employer to the benefit of the
provisions relating to indemnification and advancement of defense costs and
expenses contained in the bylaws and certificate of incorporation of the
Employer, as the same in the future may be amended (not including any amendments
or additions that limit or narrow, but including any that add to or broaden, the
protection afforded to the Executive), to the fullest extent permitted by
applicable law. The Employer shall advance to the Executive all costs of
investigation or defense incurred by the Executive in connection with any
pending or threatened claim for which the Executive may be entitled to
indemnification hereunder, provided that the Executive shall agree to return to
the Employer any such reimbursed amounts, without interest, if it is determined
in a final, non-appealable judgment by a Court of competent jurisdiction that
the Executive is not entitled to indemnification by the Employer for losses
incurred in connection with such claim. The indemnification obligations of the
Employer shall survive from the Effective Date of this agreement and continue
until three (3) months after the expiration of any applicable statute of
limitations with respect to any claim made against the Executive for which the
Executive is or may be entitled to indemnification (the “Survival Period”), and
shall survive after the Survival Period with respect to any indemnification
claim as to which the Employer has received notice on or prior to the end of the
Survival Period. The Employer’s belief regarding a statute of limitations
applicable to a claim, any position taken by the Employer in response to a
claim, or the determination of any judicial, quasi-judicial, or arbitral body in
connection with a claim and any statute of limitations applicable to a claim(s)
shall in no event relieve the Employer from its obligation to indemnify the
Executive. The Employer shall prepay in full, and maintain fully during the
Survival Period for the benefit of the Executive, on an “occurrence” basis, a
directors and officers errors and omissions insurance policy, or a similar
insurance policy(ies), providing coverage from a financially reputable carrier.
Anything in this agreement to the contrary notwithstanding, this Section 10
shall survive the termination of this agreement for any reason.

11 Confidential Information.    The Executive acknowledges that his employment
will fully familiarize the Executive with the trade secrets and confidential and
proprietary information of the Employer (the “Confidential Information”).
Examples of the Employer’s Confidential Information include, without limitation,
information regarding the Employer’s costs, profits, markets, sales, products,
key personnel, operational methods, technical processes, business strategies,
and other information which the Employer engages in efforts to protect from
disclosure or discovery by its competitors, actual and prospective clients, and
other third parties. The Executive further acknowledges that the unintentional
or intentional disclosure of the Employer’s Confidential Information would have
a material adverse effect on the operations and development of the Employer’s
business. The Executive therefore covenants and agrees as set forth below:

11.1 The Executive will during the Term and at all times thereafter, keep secret
all Confidential Information, and will not intentionally disclose Confidential
Information to anyone outside of the Employer and its subsidiaries and
affiliates and their respective advisors, directors, officers, employees,
agents, consultants, financing sources and other representatives, other than in
connection with the Executive’s performance of his duties under this agreement
except with the Employer’s consent, provided that: (i) the Executive shall have
no such obligation to the extent Confidential Information is or becomes publicly
known, other than as a result of the Executive’s breach of his obligations
hereunder; and (ii) the Executive may, after giving prior notice to the Employer
to the extent practicable under the circumstances, disclose such matters to the
extent required by applicable laws or governmental regulations or judicial or
regulatory process; provided, however, that if the Executive is required (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information pursuant to the foregoing clause (ii), he agrees to use
reasonable efforts to provide the Employer with prompt notice of each such
request so that the Employer may seek an appropriate protective order or waive
compliance by the Executive with the provisions of this agreement or both;
provided, further, that if, absent the entry of a protective order or the
receipt of a waiver under this agreement, the Executive is, in the opinion of
his counsel, legally compelled to disclose such Confidential Information under
pain of liability for contempt or other censure or penalty (civil or criminal),
the Executive may disclose such information to the persons and to the extent
required without liability under this agreement. In such event, the Executive
shall give the Employer written notice of such disclosure, in reasonable detail,
as soon as possible, but in any event not later than concurrently with making
such disclosure, and the Executive shall exercise his reasonable commercial
efforts to obtain reliable assurances that confidential treatment will be
accorded any such Confidential Information so disclosed.

11.2 The Executive will deliver promptly to the Employer at the termination of
his employment by the Employer, or at any other time the Employer may so
request, all memoranda, notes, records, reports, and other documents (including,
without limitation, drafts, whole or partial copies, and information stored or
maintained electronically, magnetically, in a computer, or through any other
medium invented in the future) relating to the Employer’s business, which he
obtained while employed by, or otherwise serving or acting on behalf of, the
Employer and which he may then possess or have under his control.

11.3 The Executive’s duties may require that he enter into confidentiality
agreements, nondisclosure agreements, or comparable agreements with third
parties, and a third party may require the Executive’s entry into such an
agreement(s) personally and on behalf of the Employer. In any such event, the
Executive agrees to engage in reasonable efforts to perform any such agreement.

11.4 During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this agreement, in which event this agreement shall control and govern.

12 Termination.  The following definitions shall apply to the use of such terms
in this agreement:

12.1 “Cause” means:

(a) the Executive engages in any intentional act of fraud against Employer;

(b) the Executive engages in willful malfeasance or gross negligence in his
performance of this Agreement or his capacity as an employee of the Company;

(c) the Executive’s refusal to perform the duties required or requested of him
consistent with his obligations under this agreement;

(d) the Executive’s conviction of a felony or entering a plea of nolo contendre
to a felony charge;

(e) a willful violation by the Executive of the written policies of Employer;

(f) a willful unauthorized disclosure by the Executive of trade secrets or other
confidential information of the Employer;

(g) a willful failure by the Executive to cooperate with a bona fide internal
investigation or any investigation of the Employer or an employee thereof by any
governmental or regulatory authority;

(h) a willful failure to preserve, or intentional destruction of, documents or
other materials known to be relevant to a bona fide internal investigation or
any investigation of the Employer or an employee thereof by any governmental or
regulatory authority; or

(i) willful inducement by the Executive of others to fail to cooperate in any
bona fide internal investigation or any investigation of the Employer or an
employee thereof by any governmental or regulatory authority.

For purposes of this Section 12.1, no act, or failure to act, by the Executive
shall be “willful” unless committed without a reasonable belief that the act or
omission was in the best interest of the Employer.

12.2 “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Exchange
Act Person”) (other than Robert F.X. Sillerman or a Related Party (as defined
below)) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction, provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because the level of ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided further that if a Change in Control would
occur (but for the operation of this proviso) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

(b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction;

(c) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

(d) during any period of 12 consecutive months, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute at least
a majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least a majority
of the directors then still in office who were directors at the beginning of the
period.

For the purposes of this Section 12.2 “Related Party” means (x) any spouse or
immediate family member of Robert F.X. Sillerman, (y) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or persons beneficially holding a fifty-one percent (51%) or more controlling
interest of which consist of Robert F.X. Sillerman and/or such other persons
referred to in the immediately preceding clause (x) or (z) the trustees of any
trust referred to in the immediately preceding clause (y).

12.3 “Constructive Termination without Cause” means the termination of the
Executive’s employment at his initiative after, without the Executive’s prior
written consent, one or more of the following events:

(a) the failure to elect the Executive to any of the positions described in
Section 3; any material diminution or adverse change in the duties, authority,
responsibilities, or positions of the Executive; or the removal of the Executive
from any executive management position in a manner contrary to this agreement or
the Employer’s then effective certificate of incorporation or by-laws;

(b) the assignment to the Executive of duties or responsibilities which result
in material and permanent adverse change in Executive’s reporting relationship
to other executive positions within Employer; or

(c) a reduction in the Base Salary or Target Bonus.

(d) The Executive agrees that each of the following must occur before the
Executive may assert the existence of a Constructive Termination without Cause:
(i) the Executive must provide written notice to the Board or the Chairman of
the Board, within a period not to exceed ten (10) days, with reasonable
specification of the matter(s) giving rise to the notice; (ii) the Employer must
have the opportunity, through the Chairman or a Board member designated by him,
to respond in writing to the written notice, with the assistance of any counsel
deemed appropriate by the Employer (at its expense) not sooner than ten
(10) business days after delivery of the written notice; (iii)  upon delivery of
the written notice referred to in clause (i) of this paragraph, the Employer
shall have a period of thirty (30) days within which to cure any deficiency that
would result in Constructive Termination without Cause; and (iv) if the Employer
fails to cure a deficiency within such thirty (30) day period, the Executive
must actually terminate employment within fifteen (15) days of the Employer’s
failure to cure such deficiency. The Board must have the opportunity, acting
collectively or through a designee, to investigate, inquire, and otherwise
inform itself of the assertion, followed by a hearing before the Board during
which the Executive is allowed the opportunity to orally present his position
during a confidential meeting of the entire Board, and the Employer is allowed
to respond, within ten (10) business days after the Employer delivers to the
Executive its written response to the Executive’s written notice.

12.4 Termination by the Employer for Cause.    If the Employer terminates this
agreement for Cause, the Executive shall be paid, as soon as practicable but no
later than two and one-half months following such termination, all earned but
unpaid Base Salary through the date of termination. In the event the Employer
terminates the Executive’s employment for Cause, the Executive shall have no
further obligation or liability to the Employer in connection with his
performance of this agreement (except the continuing obligations specified in
Section 11).

12.5 Termination without Cause or Constructive Termination without Cause.    In
the event the Employer terminates Executive’s employment without Cause, other
than due to disability or death, or in the event there is a Constructive
Termination without Cause (in each case other than a Change in Control
Termination as set forth in Section 12.6), the Executive shall be entitled to:

(a) be paid by the Employer the Base Salary in effect on the date of termination
(or in the event a Base Salary reduction is the basis for a Constructive
Termination without Cause, the Base Salary in effect immediately prior to such a
reduction) through the date of termination, with payment made as soon as
practicable but no later than two and one-half months following such termination
date;

(b) a lump sum, to be paid by the Employer as soon as practicable but not later
than two and one-half months following such termination date, equal to the Base
Salary in effect on the date of termination (or in the event a Base Salary
reduction is the basis for a Constructive Termination without Cause, the Base
Salary in effect immediately prior to such a reduction) for two (2) years
following such termination (the “Post Termination Salary Payment”), provided
that from and after February 1, 2011, the Post Termination Salary Payment shall
be reduced by 1/24th of the total such payment for each full month that
Executive has been employed pursuant to this agreement after February 1, 2011
and prior to such termination, provided however that in no event shall the Post
Termination Salary Payment equal less than the annual Base Salary in effect on
the date of such termination or salary reduction.

(c) all benefits provided in Sections 8 and 9 (except that if providing any such
benefit under the terms of a plan would cause an adverse tax effect, the
Employer may provide the Executive with equivalent cash payments outside of the
plan at the same time the benefits would otherwise have been taxable to the
Executive) for a period of two (2) years following such termination (the “Post
Termination Benefit Period”), with no additional cost or charge payable by the
Executive, provided that from and after February 1, 2011, the Post Termination
Benefit Period shall be reduced by one month for each full month that Executive
has been employed pursuant to this agreement after February 1, 2011 and prior to
such termination, provided however that in no event shall the Post Termination
Benefit Period be less than one (1) year.

(d) Notwithstanding the foregoing, if at the time of Executive’s Separation from
Service (as defined in Treasury Regulation 1.409A-1(h)) the Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefits that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable to Executive on account of
the Executive’s Separation from Service will not be paid until after the earlier
of (i) first business day of the seventh month following Executive’s Separation
from Service, or (ii) the date of the Executive’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the 409A
Suspension Period, the Executive shall be paid a cash lump sum payment equal to
any payments (including interest on any such payments), and benefits that the
Employer would otherwise have been required to provide under this Section 12.5
or Section 12.6 but for the imposition of the 409A Suspension Period delayed
because of the preceding sentence. Thereafter, the Executive shall receive any
remaining payments and benefits due under this agreement in accordance with the
terms of this Section (as if there had not been any Suspension Period
beforehand).

12.6 Termination Following a Change in Control. If, within 12 months following a
Change in Control, the Employer terminates Executive’s employment without Cause,
other than due to disability or death, or there is a Constructive Termination
without Cause (a “Change in Control Termination”), the Executive shall be
entitled to be paid by the Employer, as soon as practicable but no later than
two and one-half months following the date of termination:

(a) the Base Salary in effect on the date of termination (or in the event a Base
Salary reduction is the basis for a Constructive Termination without Cause, the
Base Salary in effect immediately prior to such a reduction) through the date of
termination, plus

(b) the greater of (i) the amount specified under Section 12.5(b) above, or
(ii) a lump sum equal to (x) the Base Salary in effect on the date of
termination (or in the event a Base Salary reduction is the basis for a
Constructive Termination without Cause, the Base Salary in effect immediately
prior to such a reduction) for one (1) year following such termination, plus
(y) a lump sum equal to the amount of the target Annual Cash Bonus specified for
the year in which such termination occurs in any executive incentive bonus plan
adopted by the Compensation Committee, or if no such plan has been adopted, the
amount of the Target Bonus.

The Executive shall also be entitled to the rights specified in Section 12.5(c)
for the period set forth in such section.

12.7 Voluntary Termination.    In the event of the termination of this agreement
at the conclusion of the Employment Agreement Term, or by the Executive on his
own initiative other than: (a) a termination due to death or disability; (b) a
Constructive Termination without Cause; or (c) a Change in Control Termination,
the Executive shall have the same entitlements as provided in Section 12.4 for a
termination for Cause. A voluntary termination of employment by the Executive
shall be effective upon reasonable written notice to the Employer. Written
notice need not be provided in the event of a termination due to death or
disability.

12.8 No Mitigation or Offset.    At any termination of the Executive’s
employment, the Executive shall have no obligation to seek other employment.
There shall be no offset against amounts due the Executive under this agreement
on account of any remuneration attributable to any later employment,
consultancy, partnership, or other remunerative activity connected with the
Executive. However, the Employer may offset (at any time before the date that is
two and one-half months after the end of the calendar year in which the
Executive’s employment terminates) any amounts owed by the Executive to the
Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this agreement.

13 Disability.

13.1 If during the Executive’s active employment the Executive becomes
physically or mentally disabled, whether totally or partially, so that he is
prevented from performing his duties for a period of six consecutive months, the
Employer shall pay to the Executive his full Base Salary and Annual Cash Bonus
in respect of the period ending on the last day of the sixth consecutive month
of disability (the “Disability Date”), and the additional provisions set forth
below shall apply:

13.2 If the Executive has not resumed his usual duties on or prior to the
Disability Date, the Expiration Date of this agreement automatically shall
accelerate to the Disability Date, and the Employer shall pay to the Executive,
or as directed by any properly appointed guardian of the Executive, seventy-five
percent (75%) of his Base Salary from the Disability Date through the end of the
Employment Agreement Term (without giving effect to any early termination
provisions contained in this agreement) and, the Employer shall have no
obligation to pay any bonus, discretionary bonus, or other form of compensation
or consideration to the Executive in respect of periods after the Disability
Date, unless applicable law requires the Employer to do so. Any Base Salary
payable pursuant to this section shall be reduced by the amount of any benefits
payable to the Executive under any group or individual disability insurance plan
or policy, where the premiums for such plan or policy are paid primarily by the
Employer;

13.3 Unless the Employer voluntarily exercises its option under Section 13.4 to
restore the Executive to his full compensation, duties, functions, authority and
responsibilities, the Executive shall have no obligations to the Employer from
and after the Disability Date (except for his obligations under Section 11,
which shall survive); and

13.4 If during the Employment Agreement Term and after a Disability Date, the
Executive shall recover fully from a disability, the Employer, by action of the
Board, shall have the right (exercisable within sixty (60) days after notice
from the Executive of such recovery), but not the obligation, to restore the
Executive to employment, full compensation, and his full level of duties,
functions, authority and responsibilities hereunder.

14 Non-competition.

Except as set forth in this agreement, during the Employment Agreement Term the
Executive will not, without the prior written approval of the Board, (a) become
employed by, or become an officer, director, or general partner of, any
partnership, corporation or other entity in the media or entertainment sectors
(each a “Prohibited Business”) or (b) directly or indirectly, purchase, invest
or otherwise participate in any significant manner, in investments, businesses
or commercial operations in a Prohibited Business, unless such purchase,
investment or participation is conducted by and through Employer or its
subsidiaries. Nothing in this Section 14 shall prohibit the Executive from
continuing to fulfill his obligations as an officer, director or partner of
companies or entities identified in Section 4.

15 Notices.  All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by prepaid telegram, or
mailed first class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

If to the Employer:

CKX, Inc.
650 Madison Avenue
New York, New York 10022

Attention: Board of Directors

If to the Executive:

Howard J. Tytel

100 Oyster Bay Road

Mill Neck, New York 11765

Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Alan Annex, Esq., Greenberg Traurig, 200
Park Avenue, New York, New York 10166; telephone: (212) 801-9323; facsimile:
(212) 805-9323.

16 Disputes.

16.1 Arbitration of Monetary Disputes.    Any action or claim seeking monetary
damages arising between the parties to this agreement (including, without
limitation, the Executive’s representative following his death and any successor
to the Employer), whether based on contract, negligence, intentional tort, fraud
or misrepresentation, statutorily prohibited discrimination, including
employment discrimination, or breach of other legal duty arising from or
connected in any manner with this agreement or its performance shall be resolved
exclusively through final and binding arbitration, as follows:

(a) The arbitration shall proceed in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect when the claim or dispute arose between the
parties, or in the event that the AAA no longer follows the National Rules for
the Resolution of Employment Disputes, then the AAA’s Commercial Arbitration
Rules (if applicable, the “Rules”) in effect on the date of this agreement.
Either party may, but neither party must, file or docket the dispute for
administration by the AAA, so long as the dispute proceeds in accordance with
this Section 16.1 and the applicable Rules.

(b) The arbitrator(s) shall be selected as follows: Each party shall by written
notice to the other have the right to appoint one arbitrator. If, within thirty
(30) days following the giving of such notice by one party, the other shall not,
by written notice, appoint another arbitrator, the first arbitrator shall be the
sole arbitrator. If two arbitrators are so appointed, they shall appoint a third
arbitrator. If thirty (30) days elapse after the appointment of the second
arbitrator and the two arbitrators are unable to agree upon the third
arbitrator, then either party may, in writing, request that the AAA appoint the
third arbitrator.

(c) Each party exclusively shall bear all costs, fees, and other expenses
charged by or associated with the arbitrator appointed by him or it, and the
parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in New York, New York, and where a party appoints an arbitrator
who principally conducts his or her business outside of New York, New York, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).

(d) All proceedings, hearings, testimony, documents, or writings related to the
arbitration shall be confidential, i.e., not disclosed by a party, a party’s
representative(s), or any testifying witnesses to a person or entity not a party
to, or interested in, the arbitration. The parties further agree, without regard
to any AAA rule to the contrary, that where a written reasoned award(s) is made
by the arbitrator(s), the arbitrator(s) also shall issue a one-page award (or
decision) in a form which permits a future need by any party to judicially
enforce the award, but that the written reasoned award shall not be disclosed by
the parties to any person or body not connected directly with the arbitration.

(e) The arbitrator(s) appointed exclusively shall have jurisdiction to determine
any claim, including the arbitrability of any claim, submitted to him, her, or
them. Each party shall bear its or his own arbitration costs and expenses,
including, without limitation, the costs and expenses associated with any
attorney or other expert or representative retained by the party in connection
with a claim, without regard to any pre-award application by the AAA of the last
sentence of Section 16.1(c). The interpretation and enforceability of the
arbitration agreement memorialized in this section shall be determined in
accordance with the United States Federal Arbitration Act (9 U.S.C. §1, et seq.)
(the “FAA”), unless the New York State Arbitration Act (the “New York Act”)
(CPLR §7501, et seq.) would make enforceable this agreement after an appointed
arbitrator(s) finds it unenforceable under the FAA, in which case the New York
Act shall be applied. Any process required or desirable in connection with any
arbitration under this Section 16.1 shall be issued and served as authorized by
the FAA, the New York Act, or any treaty to which the United States is a
signatory, and upon a party by personal or permitted substitute service anywhere
in the world. The substantive law applied by the arbitrator(s) to the
determination of any claim or defense not connected with the enforceability of
this arbitration agreement shall be the internal laws of the State of New York,
without reference to conflicts of law principles.

(f) The parties agree that the appointed arbitrator(s) shall have no power or
authority to make awards or issue orders of any kind, except as authorized by
the FAA and the internal laws of the State of New York. Any monetary award made
shall be payable promptly in United States dollars, free of any tax, offset, or
deduction (unless required by law), and any costs, fees, or taxes incident to
enforcing the award shall, to the maximum extent permitted by law, be charged
against the party resisting enforcement.

16.2 Claims for Equitable Relief.  Any action or proceeding initiated by any
party to this agreement seeking any form of temporary or preliminary injunctive
relief, including, without limitation, specific performance, connected with this
agreement or its performance may be brought against any other party in the
courts of the State of New York or, if the party has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and each of the parties consents to the jurisdiction of such courts in
any such action or proceeding, and each party waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world. The parties agree
that the pursuit of any relief described in this Section 16.2 in no way may or
shall diminish, defeat, or otherwise impair the agreement expressed in
Section 16.1.

17 General.

17.1 Governing Law.  This agreement shall be interpreted, construed, and
enforced in accordance with the internal laws of the State of New York, without
regard to conflicts of law principles.

17.2 Captions.  This agreement contains section headings for reference only. The
headings in no way affect the meaning or interpretation of this agreement.

17.3 Entire Agreement.  This agreement fully memorializes the agreement and
understanding of its parties relating to its subject matter, and supersedes all
prior or contemporaneous agreements, arrangements and understandings, written or
oral, between the parties with respect to such subject matter.

17.4 Successors and Assigns.  This agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, and any prohibited
assignment attempted by the Executive is void. This agreement shall be binding
on any successor to the Employer, whether by merger, acquisition of
substantially all of the Employer’s assets, or otherwise, as fully as if such
successor were a signatory hereto and the Employer shall cause such successor
to, and such successor shall, expressly assume the Employer’s obligations
hereunder. Notwithstanding anything else herein contained, the term “Employer”
as used in this agreement, shall include all such successors.

17.5 Amendments; Waivers.  This agreement cannot be changed, modified or
amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee and the consent in
writing of the Executive and the Employer. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by a
party of the breach of any term or covenant contained in this agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this agreement.

17.6 Beneficiaries.  Whenever this agreement provides for any payment to the
Executive’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Executive may have designated in a writing filed with the
Employer. The Executive shall have the right to revoke any such designation and
to redesignate a beneficiary or beneficiaries by written notice to the Employer
(and to any applicable insurance company) to such effect.

17.7 Reformation.  The Executive and the Employer agree that any provision of
this agreement deemed unenforceable or invalid may be reformed to permit
enforcement of the objectionable provision to the fullest permissible extent.
Any provision of this agreement deemed unenforceable after modification shall be
deemed stricken from this agreement, with the remainder of the agreement being
given its full force and effect.

17.8 Full Negotiation.  The Executive and the Employer each independently have
made all inquiries regarding the qualifications of the other which he or it
deems necessary. The Executive and the Employer affirm that he or it fully
understands this agreement’s meaning and effect. Each party has participated
fully and equally in the negotiation and drafting of this agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this agreement.

17.9 Tax Withholding. The Company may deduct from any compensation payable to
the Executive hereunder amounts sufficient to cover the Executive’s share of
applicable federal, state and/or local income tax withholding, old-age and
survivors’ and other social security payments, state disability and other
insurance premiums and payments or other governmentally imposed charges against
income as may be required by law.

17.10 Currency.  Each and every reference to a monetary amount in this agreement
means United States dollars.

[SIGNATURE PAGE FOLLOWS]IN WITNESS WHEREOF, the parties have duly executed this
Employment Agreement as of the date first above written.

 
CKX, INC.
By: /s/ Robert F.X. Sillerman
 
Name: Robert F.X. Sillerman
Title Chief Executive Officer
/s/ Howard J. Tytel
 
Howard J. Tytel

[Tytel Employment Agreement]

